Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. Information Disclosure Statement (IDS) filed 4/30/2020 has been acknowledged. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “unit(s)” configured to in claims 1, 3-8, and 10-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are directed to a method for data processing in a platform environment, Claims 11-16 are directed to an article of manufacture for data processing in a platform environment, and Claims 17-20 are directed to a system for data processing in a platform environment.
Claim 1 recites a method for data processing in a platform environment, Claim 11 recites an article of manufacture for data processing a platform environment and Claim 17 recites a system for data processing in a platform environment, which include synthesizing received input and generating output for automated execution of processes at one or more platform landscapes of a platform environment; converting the received input requesting a process execution into a sequence of executable work units; receiving a first input defining a request in a natural language format, wherein the request is associated with a process execution at the platform environment; synthesizing the first input to generate a first sequence of actions corresponding to the request, wherein the first sequence of actions is generated based on an evaluation of the first input in relation to keywords, parameter names, and parameter values; and providing the generated sequence of actions for automated execution by a process automation framework at the platform environment.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – commercial or legal interactions-business relations.  The recitation of  “computer”, “computing device”, “computer readable storage device”, “computer-readable medium”, and “processor”, provide nothing in the claim elements to preclude the step from being “Methods of Organizing Human Activity”- business relations.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “computer”, “computing device”, “computer readable storage device”, “computer-readable medium”, and “processor”  is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Claim 1, 11 and 17 recite “receiving a first input defining a request in a natural language format, wherein the request is associated with a process execution at the platform environment”; “providing the generated sequence of actions for automated execution by a process automation framework at the platform environment” are considered to be insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g).  Furthermore, the claim 1, claim 11 and claim 17 recite using one or more machine learning techniques. The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of machine learning and neural network analysis does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning processing is solely used a tool to perform the instructions of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in data processing. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer”, “computing device”, “computer readable storage device”, “computer-readable medium”, and “processor” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding Step 2B and the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-10, 12-16,  and 18-20 recite the additional elements of wherein the keywords, parameter names, and parameter values are encoded in the machine learning rules, and wherein received input at the neural network is evaluated based on a mapping of identified natural words to one or more of a keyword, parameter name, and a parameter value; parsing the first input to identify keywords, parameter names, and parameter values; and identifying a work unit for execution at a first platform landscape at the platform environment based on a keyword from the identified keywords; wherein a work unit corresponding to an action from the first sequence comprises work unit requirements for execution, the work unit requirements being identified based on the identified keyword associated with the work unit and other keywords from the keywords and the machine learning rules encoded in the rules engine; generating the first sequence of actions and identifying corresponding work units including code and instructions for execution at a first platform landscape, wherein a first action is identified to map to a first keyword and one or more parameter values included in the first input; wherein a first work unit is identified for the first action defined for the first keyword, and wherein a second work unit of the identified work units is identified to be related to the first work unit; receiving, at the process automation framework, a sequence of instructions for execution at a first platform landscape at the platform environment, wherein the instructions correspond to the identified work units; receiving second input comprising tracking information for consumption of monitored components at a first platform landscape at the platform environment; and validating the first sequence of actions and corresponding work units generated for the received first input based on the received second input, wherein the first sequence of actions defines an end-to-end workflow for execution at the components at the first platform landscape; wherein a rule from the machine learning rules identifies an association between different keywords; wherein the first input is in form of a text or voice input from a client application, wherein the first input include a plurality of words, wherein one or more first words of the first input correspond to a first work unit, and one or more second words of the first input correspond to a second work unit, wherein the first and the second work units are associated with a process for execution at a first platform landscape of the platform landscape, wherein the first platform landscape is identified by a first keyword corresponding to the first work unit; and further narrowing the abstract idea. These recited limitations in the dependent claims do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 11 and 17. Regarding Claims 2, 4, 9, 12,13 and 18 and the additional element of “machine learning” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the machine learning algorithm has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning algorithm is simply applied to return a result. Neither the result nor the rules (machine learning algorithm) provide a practical application or significantly more than the identified abstract idea. Regarding Claims 3-8, 10, 12-16 and 18-20 and the additional element of  “rules engine”, “code”, “instructions”, “platform landscape”, “platform environment”, “components”, and “client application”, it is M2106.05(d)- Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Publication No. 20200150937 A1, [hereinafter Smith], in view of Smith et al., US Publication No. 20200097261 A1, [hereinafter Smith2].
Regarding Claim 1,  
Smith teaches
A computer-implemented method, the method comprising: training a neural network including machine learning rules encoded at a rules engine to synthesize received input and to generate output for automated execution of processes at one or more platform landscapes of a platform environment, wherein the neural network is configured to convert the received input requesting a process execution into a sequence of executable work units based on the machine learning rules (Smith - Par. 9- “Implementations may include one or more of the following features. The computer-implemented method further including displaying a message to the user to ask if he needs technical assistance, prior to performing the sequence of instructions. The computer-implemented method further including prompting the user for input about the type of technical assistance needed. The computer-implemented method where the technical assistance request is a request to configure a computer environment, and the driver application configures the computer environment according to the technical assistance request. The computer-implemented method further including: where the technical assistance request is a request to query a database. The computer-implemented method may also include automatically generating a sequence of queries to access the database according to the technical assistance request. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, where the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications, the prior uses including video frames of prior uses of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by mimicking human input. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium”; Par. 34-39-“FIG. 2A illustrates an exemplary machine learning model 200. A machine learning model 200 may be a component, module, computer program, system, or algorithm. Some embodiments herein use machine learning for code completion, predictive editing, or predictive navigation. Machine learning model 200 may be used as the model to power those embodiments described herein. In some embodiments, machine learning model 200 uses supervised learning. In such an embodiment, machine learning model 200 is trained with training examples 206, which may comprise an input object 210 and a desired output value 212. The input object 210 and desired object value 212 may be tensors. A tensor is a matrix of n dimensions where n may be any of 0 (a constant), 1 (an array), 2 (a 2D matrix), 3, 4, or more. Machine learning model 200 may be, for example, a neural network, support vector machine (SVM), Bayesian network, logistic regression, logistic classification, decision tree, ensemble classifier, or other machine learning model. Machine learning model 200 may be supervised or unsupervised. In the unsupervised case, the machine learning model 200 may identify patterns in the unstructured data 240 without training examples 206. Unstructured data 240 is, for example, raw data upon which inference processes are desired to be performed. An unsupervised machine learning model may generate output 242 that comprises data identifying structure or patterns.”); 
receiving a first input defining a request in a natural language format, wherein the request is associated with a process execution at the platform environment (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 7); 
synthesizing the first input based on the machine learning rules at the neural network to generate a first sequence of actions corresponding to the request, … (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 46-“ FIG. 2B illustrates use of the machine learning model 200 to perform inference on input 260 comprising data relevant to a programming co-pilot system 340. Input 260 may comprise any of natural language input 261, user actions 262, system events 263, form elements 264, graphics 265, keywords 266, code 267 or other data. The machine learning model 200 performs inference on the data based on its internal parameters 202 that are learned through training. The machine learning model 200 generates an output 270 comprising information or data relevant to helping a programmer, such as technical assistance intent 272, graphics 273, instructions 274, requests for information 275 and code 276.”); 
and providing the generated sequence of actions for automated execution by a process automation framework at the platform environment.; (Smith - Par. 6-7 “A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a computer-implemented method including: displaying, by a computer system, a user interface element for receiving a technical assistance request from a user. The computer-implemented method also includes receiving, by the computer system, the technical assistance request. The computer-implemented method also includes analyzing, by a translator, the technical assistance request to determine an intent of the user. The computer-implemented method also includes generating, by the translator, a sequence of instructions responsive to the intent of the user. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.; Implementations may include one or more of the following features. The computer-implemented method further including performing, by a driver application, the sequence of instructions, where the driver application controls the execution of at least one computer applications, where the at least one computer applications are not the translator and not the driver application. The computer-implemented method where the sequence of instructions responsive to the intent of the user is a sequence of computer instructions expressed in a programming language. The computer-implemented method further including: receiving the technical assistance request in the form of natural language text.”

Smith teaches parsing data and the feature is expounded upon by Smith2:
…wherein the first sequence of actions is generated based on an evaluation of the first input in relation to keywords, parameter names, and parameter values (Smith2 Par. 107-“ FIG. 5C illustrates an exemplary method 540 for keyword snippet generation. Method 540 shares many of the same steps as method 520. It differs in that steps 501c and 501d have been added to receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion. In step 501c, keywords may be received from the user. In one embodiment, the keywords may be received in the regular code editor 302 in the same interface elements as regular code from the user. For example, a code component 802 may accept both the regular code entered by the user and also keywords entered for keyword snippet generation. In an alternative embodiment, the user interface 304 may include a text box or other user interface for receiving a search string of keywords that is separate from the code component 802. The keywords may be received in a direct or indirect manner. When received in an indirect manner, the keywords may be derived from other information rather than direct entry by the user. In one embodiment, the keywords may comprise words in code comments that are near the cursor. In one embodiment, the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.” In one embodiment, the keywords received are natural language keywords such as “make HTTP request.” In one embodiment, the keywords received are natural language keywords having programming code syntax such as “makeHTTPRequest” or “make_http_request.” It may be desirable to allow the system to detect when the user does not know an exact entity name, such as for a variable or function, and is approximating it with natural language that looks like code. In an embodiment, the system may parse the keywords by splitting them into tokens based on interpreting the keywords using programming syntax. For example, the system may split tokens on underscores or at the change from lower case to uppercase in camel case syntax. In some embodiments, the keywords received may be pseudocode keywords. In one embodiment, the keywords entered by the user may apply to more than one interaction. For example, the keywords may apply to future interactions and code snippet generations for a set period of time or a set number of interactions.”)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 2, 

The method of claim 1, wherein the keywords, parameter names, and parameter values are encoded in the machine learning rules, and wherein received input at the neural network is evaluated based on a mapping of identified natural words to one or more of a keyword, parameter name, and a parameter value. (Smith – Par. 5; Par. 46;  Par. 49- “Programming co-pilot system 340 may interact with the programming environment 300, source code 310, compiler/interpreter 320, and execution environment 370 to provide programming assistance to the programmer. Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in a programming environment 300 and editor 302 and system events such as inputs, outputs, and errors. Programming co-pilot 340 may also include a journal 382, which may comprise a digital record of the history of data, such as sequential changes to and versions of source code, user interactions in the editor 302, user interactions in other parts of a system such as a terminal or web browser, system events, and other data. The journal 382 may record data sequentially so that a sequence of events may be exactly reconstructed. Programming co-pilot 340 may include functionalities such as translator 342, technical assistance request interface 344, and other functionalities. Programming co-pilot 340 may include machine learning model 384 to power its functionality, including learning algorithms 386 that learn from data or rule-based systems 388 that use hard-coded rules or heuristics. Although illustrated as one unit, multiple machine learning models 384 may be used in practice to perform or implement different functionality. For example, each function may have a separate machine learning model. Programming co-pilot system 340 may interface with the programming environment 300 through API calls, data streams, inter-process messages, shared data structures, or other methods. In some embodiments, the programming co-pilot 340 is a separate program from the programming environment 300. In other embodiments, the programming co-pilot is a sub-program or component of the programming environment 300.”)
Regarding Claim 3, 

The method of claim 1, wherein synthesizing the first input comprises: parsing the first input to identify keywords, parameter names, and parameter values; and identifying a work unit for execution at a first platform landscape at the platform environment based on a keyword from the identified keywords. (Smith – Par. 48; Par. 58- “At step 403, a translator analyses the technical assistance request to determine an intent of the user. In an embodiment, the translator may include a parser which parses the technical assistance request into a series of tokens. Then, a machine learning network such as a neural network may be used to determine an intent of the technical assistance request.”;  Par. 105- “In some embodiments, the technical assistance request may be received in the form of an output of a graphical user interface request builder. The technical assistance request may be comprised of a series of form elements that have been selected and arranged to describe a desired output. In an example, the form elements may correspond to portions of a query of a data source or specific functions or units of action related to a data source. For example, in an embodiment, form elements may correspond to Structured Query Language (SQL) constructs such as SELECT, FROM, WHERE, GROUP BY, HAVING, ORDER BY, DISTINCT, LIMIT, and other such SQL syntax. Using a graphical interface, a user may drag and drop form elements in order to formulate a complete technical assistance request.”)
Regarding Claim 4 and Claim 13, Smith in view of Smith2 teach the method of claim 3… and The computer-readable medium of claim 11,…

Smith teaches parsing data and the feature is expounded upon by Smith2:

wherein a work unit corresponding to an action from the first sequence comprises work unit requirements for execution, the work unit requirements being identified based on the identified keyword associated with the work unit and other keywords from the keywords and the machine learning rules encoded in the rules engine. (Smith2 – Par. 8- “Some embodiments relate to keyword-driven completion. In an exemplary method, a code completion is performed based on features of the source code in the editor. In addition, one or more keywords are received from the user. The features of the code and the keywords entered by the user are used together to identify relevant code snippets for display to the user.”; Par. 93-97-“ FIG. 5B illustrates an exemplary method 520 for keyword-driven completion. Method 520 shares many of the same steps as method 500. It differs in that step 501b has been added to accept one or more keywords input by the user. For example, the keywords may be received as a search string in a text box or other user interface element. The keywords may be used by the machine learning model 200 for identifying code snippets to return. At step 503b, the code completion system 342 identifies relevant code snippets from code storage based on features, in the same manner as in step 503. However, in step 503b, the code completion system identifies relevant code snippets based on both the features of the code that were identified and also the keywords that were received from the user in step 501b. Also, rather than identifying relevant code snippets from code storage, the code completion system 342 may instead generate the code snippet on the fly by using machine learning. When the code snippet is identified or generated, both the features of the code and the keywords may be inputs to the machine learning model 200 that performs the inference and returns the result.”)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 5, Smith in view of Smith2 teach the method of claim 1…

Smith teaches parsing data and the feature is expounded upon by Smith2:

wherein synthesizing the first input comprises: generating the first sequence of actions and identifying corresponding work units including code and instructions for execution at a first platform landscape, wherein a first action is identified to map to a first keyword and one or more parameter values included in the first input. (Smith2 – Par. 98-99- “In some embodiments, code snippets have one or more associated keyword tags. The keywords entered by the user may be used to filter the set of resulting keywords to those that match one or more, or in some embodiments all, the keywords entered by the user. In some embodiments, the keywords do not need to be exact match and may be matched based on synonyms, semantic relationships, or other fuzzy matching.; The ranking of code snippets may be based on both the keywords entered by the user and also the features identified in, for example, step 501. In some embodiments, a match of a keyword increases a score of a result and the matching of features may also lead to a higher score. Code snippets may be ranked by score with higher scores indicating a higher rank and greater prominence in the search results. Ranking may be performed by the machine learning model 200.”)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 6, Smith in view of Smith2 teach the method of claim 5…

Smith teaches parsing data and the feature is expounded upon by Smith2:

wherein a first work unit is identified for the first action defined for the first keyword, and wherein a second work unit of the identified work units is identified to be related to the first work unit. (Smith2 – Par. 98-99- “In some embodiments, code snippets have one or more associated keyword tags. The keywords entered by the user may be used to filter the set of resulting keywords to those that match one or more, or in some embodiments all, the keywords entered by the user. In some embodiments, the keywords do not need to be exact match and may be matched based on synonyms, semantic relationships, or other fuzzy matching.; The ranking of code snippets may be based on both the keywords entered by the user and also the features identified in, for example, step 501. In some embodiments, a match of a keyword increases a score of a result and the matching of features may also lead to a higher score. Code snippets may be ranked by score with higher scores indicating a higher rank and greater prominence in the search results. Ranking may be performed by the machine learning model 200.”; Par. 111-114)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 7, 

The method of claim 5, further comprising: receiving, at the process automation framework, a sequence of instructions for execution at a first platform landscape at the platform environment, wherein the instructions correspond to the identified work units. (Smith – Par. 10- “One general aspect includes a computer-implemented method including: displaying, by a computer system, a user interface element for receiving technical assistance requests. The computer-implemented method also includes receiving, by the computer system, a technical assistance request to generate code. The computer-implemented method also includes analyzing, by a translator, the technical assistance request to determine an intent of the user. The computer-implemented method also includes generating, by the translator, a sequence of instructions in a computer language responsive to the intent of the user. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.”; Par. 129-“ At step 1014, the translator generates computer code responsive to the intent of the user. In an embodiment, a trained machine learning network such as a neural network may generate a sequence of instructions for satisfying the technical assistance request. The sequence of instructions responsive to the intent of the user may be comprised of computer code, such as source code in a programming language. For example, the system may display the generated computer code in a code editor. In some embodiments, the smart assistant may commit the computer code to a codebase automatically. In some embodiments, the smart assistant may interpret or compile the code and execute the code. In other embodiments, the generated computer code may be machine or assembly code.”)
Regarding Claim 8 and Claim 15,

The method of claim 1, further comprising: receiving second input comprising tracking information for consumption of monitored components at a first platform landscape at the platform environment (Smith – Par. 49-“Programming co-pilot system 340 may interact with the programming environment 300, source code 310, compiler/interpreter 320, and execution environment 370 to provide programming assistance to the programmer. Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in a programming environment 300 and editor 302 and system events such as inputs, outputs, and errors.”; Par. 128- “At step 1013, a translator analyses the technical assistance request to determine an intent of the user. In an embodiment, the translator may include a parser which parses the technical assistance request into a series of tokens. Parsing the technical assistance request into tokens may be performed on textual components of the technical assistance request. Then, a machine learning network such as a neural network may be used to determine an intent of the technical assistance request. For example, the technical assistance request may comprise text such as “validate inputs X and Y and store the values in the database,” “read all the users from the database and display them in a table,” “calculate the average price of the products in table Z,” or so forth. The translator may analyze the text to determine the intent of the user in order to translate the request into code.”); 
and validating the first sequence of actions and corresponding work units generated for the received first input based on the received second input, wherein the first sequence of actions defines an end-to-end workflow for execution at the components at the first platform landscape. (Smith – Par. 128- “At step 1013, a translator analyses the technical assistance request to determine an intent of the user. In an embodiment, the translator may include a parser which parses the technical assistance request into a series of tokens. Parsing the technical assistance request into tokens may be performed on textual components of the technical assistance request. Then, a machine learning network such as a neural network may be used to determine an intent of the technical assistance request. For example, the technical assistance request may comprise text such as “validate inputs X and Y and store the values in the database,” “read all the users from the database and display them in a table,” “calculate the average price of the products in table Z,” or so forth. The translator may analyze the text to determine the intent of the user in order to translate the request into code.”)
Regarding Claim 9,

The method of claim 1, wherein a rule from the machine learning rules identifies an association between different keywords. (Smith – Par. 99-102-“ The ranking of code snippets may be based on both the keywords entered by the user and also the features identified in, for example, step 501. In some embodiments, a match of a keyword increases a score of a result and the matching of features may also lead to a higher score. Code snippets may be ranked by score with higher scores indicating a higher rank and greater prominence in the search results. Ranking may be performed by the machine learning model 200.; The keywords associated with code snippets in code storage may be automatically extracted from codebases and code libraries. In one embodiment, an online community with code snippets and associated text is crawled, and the contents downloaded. The text is processed to extract keywords, where keywords may be identified due to their prominence in the text, such as their frequency of appearance, uncommonness in the corpus of documents, frequency of appearance in headings, titles, or summaries, and other methods. The extraction of keywords may be performed by using a machine learning model. The keywords may then be associated with the code snippet.”) 

Regarding Claim 10 and Claim 16, Smith in view of Smith teach The method of claim 1,… and The computer-readable medium of claim 11,…
Smith teaches keyword analysis and the feature is expounded upon by Smith2:

wherein the first input is in form of a text or voice input from a client application, wherein the first input include a plurality of words, wherein one or more first words of the first input correspond to a first work unit, and one or more second words of the first input correspond to a second work unit, wherein the first and the second work units are associated with a process for execution at a first platform landscape of the platform landscape, wherein the first platform landscape is identified by a first keyword corresponding to the first work unit. (Smith2 – Par. 96-97-“ FIG. 5B illustrates an exemplary method 520 for keyword-driven completion. Method 520 shares many of the same steps as method 500. It differs in that step 501b has been added to accept one or more keywords input by the user. For example, the keywords may be received as a search string in a text box or other user interface element. The keywords may be used by the machine learning model 200 for identifying code snippets to return. At step 503b, the code completion system 342 identifies relevant code snippets from code storage based on features, in the same manner as in step 503. However, in step 503b, the code completion system identifies relevant code snippets based on both the features of the code that were identified and also the keywords that were received from the user in step 501b. Also, rather than identifying relevant code snippets from code storage, the code completion system 342 may instead generate the code snippet on the fly by using machine learning. When the code snippet is identified or generated, both the features of the code and the keywords may be inputs to the machine learning model 200 that performs the inference and returns the result.;] Keywords may be received a variety of manners and need not be entered by the user in a text box or user interface element. The keywords may be received in a direct or indirect manner. When received in an indirect manner, the keywords may be derived from other information rather than direct entry by the user. In one embodiment, the keywords may comprise words in code comments that are near the cursor. In one embodiment, the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.”; Par. 82-“ In step 505, a selection of a code snippet may be received from a user. Selection may be by user input such typing, tapping, clicking, voice commands, or other input. The selected code snippet may be input to the machine learning model 200 for inference about, for example, potential modifications to the code snippet or other source code.”);
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).

Regarding Claim 11,  
Smith teaches
A non-transitory, computer-readable medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: training a neural network including machine learning rules encoded at a rules engine to synthesize received input and to generate output for automated execution of processes at one or more platform landscapes of a platform environment, wherein the neural network is configured to convert the received input requesting a process execution into a sequence of executable work units based on the machine learning rules (Smith - Par. 9- “Implementations may include one or more of the following features. The computer-implemented method further including displaying a message to the user to ask if he needs technical assistance, prior to performing the sequence of instructions. The computer-implemented method further including prompting the user for input about the type of technical assistance needed. The computer-implemented method where the technical assistance request is a request to configure a computer environment, and the driver application configures the computer environment according to the technical assistance request. The computer-implemented method further including: where the technical assistance request is a request to query a database. The computer-implemented method may also include automatically generating a sequence of queries to access the database according to the technical assistance request. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, where the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications, the prior uses including video frames of prior uses of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by mimicking human input. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium”; Par. 34-39-“FIG. 2A illustrates an exemplary machine learning model 200. A machine learning model 200 may be a component, module, computer program, system, or algorithm. Some embodiments herein use machine learning for code completion, predictive editing, or predictive navigation. Machine learning model 200 may be used as the model to power those embodiments described herein. In some embodiments, machine learning model 200 uses supervised learning. In such an embodiment, machine learning model 200 is trained with training examples 206, which may comprise an input object 210 and a desired output value 212. The input object 210 and desired object value 212 may be tensors. A tensor is a matrix of n dimensions where n may be any of 0 (a constant), 1 (an array), 2 (a 2D matrix), 3, 4, or more. Machine learning model 200 may be, for example, a neural network, support vector machine (SVM), Bayesian network, logistic regression, logistic classification, decision tree, ensemble classifier, or other machine learning model. Machine learning model 200 may be supervised or unsupervised. In the unsupervised case, the machine learning model 200 may identify patterns in the unstructured data 240 without training examples 206. Unstructured data 240 is, for example, raw data upon which inference processes are desired to be performed. An unsupervised machine learning model may generate output 242 that comprises data identifying structure or patterns.”; Par. 30-“ Some embodiments are implemented by a computer system. A computer system may include a processor, a memory, and a non-transitory computer-readable medium. The memory and non-transitory medium may store instructions for performing methods and steps described herein.”); 
receiving a first input defining a request in a natural language format, wherein the request is associated with a process execution at the platform environment (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 7); 
synthesizing the first input based on the machine learning rules at the neural network to generate a first sequence of actions corresponding to the request, … (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 46-“ FIG. 2B illustrates use of the machine learning model 200 to perform inference on input 260 comprising data relevant to a programming co-pilot system 340. Input 260 may comprise any of natural language input 261, user actions 262, system events 263, form elements 264, graphics 265, keywords 266, code 267 or other data. The machine learning model 200 performs inference on the data based on its internal parameters 202 that are learned through training. The machine learning model 200 generates an output 270 comprising information or data relevant to helping a programmer, such as technical assistance intent 272, graphics 273, instructions 274, requests for information 275 and code 276.”); 
and providing the generated sequence of actions for automated execution by a process automation framework at the platform environment.; (Smith - Par. 6-7 “A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a computer-implemented method including: displaying, by a computer system, a user interface element for receiving a technical assistance request from a user. The computer-implemented method also includes receiving, by the computer system, the technical assistance request. The computer-implemented method also includes analyzing, by a translator, the technical assistance request to determine an intent of the user. The computer-implemented method also includes generating, by the translator, a sequence of instructions responsive to the intent of the user. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.; Implementations may include one or more of the following features. The computer-implemented method further including performing, by a driver application, the sequence of instructions, where the driver application controls the execution of at least one computer applications, where the at least one computer applications are not the translator and not the driver application. The computer-implemented method where the sequence of instructions responsive to the intent of the user is a sequence of computer instructions expressed in a programming language. The computer-implemented method further including: receiving the technical assistance request in the form of natural language text.”

Smith teaches parsing data and the feature is expounded upon by Smith2:
…wherein the first sequence of actions is generated based on an evaluation of the first input in relation to keywords, parameter names, and parameter values (Smith2 Par. 107-“ FIG. 5C illustrates an exemplary method 540 for keyword snippet generation. Method 540 shares many of the same steps as method 520. It differs in that steps 501c and 501d have been added to receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion. In step 501c, keywords may be received from the user. In one embodiment, the keywords may be received in the regular code editor 302 in the same interface elements as regular code from the user. For example, a code component 802 may accept both the regular code entered by the user and also keywords entered for keyword snippet generation. In an alternative embodiment, the user interface 304 may include a text box or other user interface for receiving a search string of keywords that is separate from the code component 802. The keywords may be received in a direct or indirect manner. When received in an indirect manner, the keywords may be derived from other information rather than direct entry by the user. In one embodiment, the keywords may comprise words in code comments that are near the cursor. In one embodiment, the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.” In one embodiment, the keywords received are natural language keywords such as “make HTTP request.” In one embodiment, the keywords received are natural language keywords having programming code syntax such as “makeHTTPRequest” or “make_http_request.” It may be desirable to allow the system to detect when the user does not know an exact entity name, such as for a variable or function, and is approximating it with natural language that looks like code. In an embodiment, the system may parse the keywords by splitting them into tokens based on interpreting the keywords using programming syntax. For example, the system may split tokens on underscores or at the change from lower case to uppercase in camel case syntax. In some embodiments, the keywords received may be pseudocode keywords. In one embodiment, the keywords entered by the user may apply to more than one interaction. For example, the keywords may apply to future interactions and code snippet generations for a set period of time or a set number of interactions.”)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 12, 

The computer-readable medium of claim 11, wherein the keywords, parameter names, and parameter values are encoded in the machine learning rules, and wherein received input at the neural network is evaluated based on a mapping of identified natural words to one or more of a keyword, parameter name, and a parameter value, (Smith – Par. 5; Par. 46;  Par. 49- “Programming co-pilot system 340 may interact with the programming environment 300, source code 310, compiler/interpreter 320, and execution environment 370 to provide programming assistance to the programmer. Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in a programming environment 300 and editor 302 and system events such as inputs, outputs, and errors. Programming co-pilot 340 may also include a journal 382, which may comprise a digital record of the history of data, such as sequential changes to and versions of source code, user interactions in the editor 302, user interactions in other parts of a system such as a terminal or web browser, system events, and other data. The journal 382 may record data sequentially so that a sequence of events may be exactly reconstructed. Programming co-pilot 340 may include functionalities such as translator 342, technical assistance request interface 344, and other functionalities. Programming co-pilot 340 may include machine learning model 384 to power its functionality, including learning algorithms 386 that learn from data or rule-based systems 388 that use hard-coded rules or heuristics. Although illustrated as one unit, multiple machine learning models 384 may be used in practice to perform or implement different functionality. For example, each function may have a separate machine learning model. Programming co-pilot system 340 may interface with the programming environment 300 through API calls, data streams, inter-process messages, shared data structures, or other methods. In some embodiments, the programming co-pilot 340 is a separate program from the programming environment 300. In other embodiments, the programming co-pilot is a sub-program or component of the programming environment 300.”)
and wherein synthesizing the first input comprises: parsing the first input to identify keywords, parameter names, and parameter values; and identifying a work unit for execution at a first platform landscape at the platform environment based on a keyword from the identified keywords. (Smith – Par. 48; Par. 58- “At step 403, a translator analyses the technical assistance request to determine an intent of the user. In an embodiment, the translator may include a parser which parses the technical assistance request into a series of tokens. Then, a machine learning network such as a neural network may be used to determine an intent of the technical assistance request.”;  Par. 105- “In some embodiments, the technical assistance request may be received in the form of an output of a graphical user interface request builder. The technical assistance request may be comprised of a series of form elements that have been selected and arranged to describe a desired output. In an example, the form elements may correspond to portions of a query of a data source or specific functions or units of action related to a data source. For example, in an embodiment, form elements may correspond to Structured Query Language (SQL) constructs such as SELECT, FROM, WHERE, GROUP BY, HAVING, ORDER BY, DISTINCT, LIMIT, and other such SQL syntax. Using a graphical interface, a user may drag and drop form elements in order to formulate a complete technical assistance request.”)
Regarding Claim 14 and Claim 19, Smith in view of Smith2 teach The computer-readable medium of claim 11, wherein synthesizing the first input comprises:
receiving, at the process automation framework, a sequence of instructions for execution at a first platform landscape at the platform environment, wherein the instructions correspond to the identified work units. (Smith – Par. 10- “One general aspect includes a computer-implemented method including: displaying, by a computer system, a user interface element for receiving technical assistance requests. The computer-implemented method also includes receiving, by the computer system, a technical assistance request to generate code. The computer-implemented method also includes analyzing, by a translator, the technical assistance request to determine an intent of the user. The computer-implemented method also includes generating, by the translator, a sequence of instructions in a computer language responsive to the intent of the user. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.”; Par. 129-“ At step 1014, the translator generates computer code responsive to the intent of the user. In an embodiment, a trained machine learning network such as a neural network may generate a sequence of instructions for satisfying the technical assistance request. The sequence of instructions responsive to the intent of the user may be comprised of computer code, such as source code in a programming language. For example, the system may display the generated computer code in a code editor. In some embodiments, the smart assistant may commit the computer code to a codebase automatically. In some embodiments, the smart assistant may interpret or compile the code and execute the code. In other embodiments, the generated computer code may be machine or assembly code.”)
Smith teaches parsing data and the feature is expounded upon by Smith2:

generating the first sequence of actions and identifying corresponding work units including code and instructions for execution at a first platform landscape, wherein a first action is identified to map to a first keyword and one or more parameter values included in the first input, (Smith2 – Par. 98-99- “In some embodiments, code snippets have one or more associated keyword tags. The keywords entered by the user may be used to filter the set of resulting keywords to those that match one or more, or in some embodiments all, the keywords entered by the user. In some embodiments, the keywords do not need to be exact match and may be matched based on synonyms, semantic relationships, or other fuzzy matching.; The ranking of code snippets may be based on both the keywords entered by the user and also the features identified in, for example, step 501. In some embodiments, a match of a keyword increases a score of a result and the matching of features may also lead to a higher score. Code snippets may be ranked by score with higher scores indicating a higher rank and greater prominence in the search results. Ranking may be performed by the machine learning model 200.”)

wherein a first work unit is identified for the first action defined for the first keyword, and wherein a second work unit of the identified work units is identified to be related to the first work unit. (Smith2 – Par. 98-99- “In some embodiments, code snippets have one or more associated keyword tags. The keywords entered by the user may be used to filter the set of resulting keywords to those that match one or more, or in some embodiments all, the keywords entered by the user. In some embodiments, the keywords do not need to be exact match and may be matched based on synonyms, semantic relationships, or other fuzzy matching.; The ranking of code snippets may be based on both the keywords entered by the user and also the features identified in, for example, step 501. In some embodiments, a match of a keyword increases a score of a result and the matching of features may also lead to a higher score. Code snippets may be ranked by score with higher scores indicating a higher rank and greater prominence in the search results. Ranking may be performed by the machine learning model 200.”; Par. 111-114)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).

Regarding Claim 17,  
Smith teaches
A system comprising a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations, the operations comprising: training a neural network including machine learning rules encoded at a rules engine to synthesize received input and to generate output for automated execution of processes at one or more platform landscapes of a platform environment, wherein the neural network is configured to convert the received input requesting a process execution into a sequence of executable work units based on the machine learning rules; (Smith - Par. 9- “Implementations may include one or more of the following features. The computer-implemented method further including displaying a message to the user to ask if he needs technical assistance, prior to performing the sequence of instructions. The computer-implemented method further including prompting the user for input about the type of technical assistance needed. The computer-implemented method where the technical assistance request is a request to configure a computer environment, and the driver application configures the computer environment according to the technical assistance request. The computer-implemented method further including: where the technical assistance request is a request to query a database. The computer-implemented method may also include automatically generating a sequence of queries to access the database according to the technical assistance request. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, where the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications, the prior uses including video frames of prior uses of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by mimicking human input. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium”; Par. 34-39-“FIG. 2A illustrates an exemplary machine learning model 200. A machine learning model 200 may be a component, module, computer program, system, or algorithm. Some embodiments herein use machine learning for code completion, predictive editing, or predictive navigation. Machine learning model 200 may be used as the model to power those embodiments described herein. In some embodiments, machine learning model 200 uses supervised learning. In such an embodiment, machine learning model 200 is trained with training examples 206, which may comprise an input object 210 and a desired output value 212. The input object 210 and desired object value 212 may be tensors. A tensor is a matrix of n dimensions where n may be any of 0 (a constant), 1 (an array), 2 (a 2D matrix), 3, 4, or more. Machine learning model 200 may be, for example, a neural network, support vector machine (SVM), Bayesian network, logistic regression, logistic classification, decision tree, ensemble classifier, or other machine learning model. Machine learning model 200 may be supervised or unsupervised. In the unsupervised case, the machine learning model 200 may identify patterns in the unstructured data 240 without training examples 206. Unstructured data 240 is, for example, raw data upon which inference processes are desired to be performed. An unsupervised machine learning model may generate output 242 that comprises data identifying structure or patterns.”; Par. 30; Par. 33-“ Additional servers, clients, computer systems, and local networks may be connected to network 140. It should be understood that where the terms server, client, or computer system are used, this includes the use of networked arrangements of multiple devices operating as a server, client, or computer system. For example, distributed or parallel computing may be used.”); 
receiving a first input defining a request in a natural language format, wherein the request is associated with a process execution at the platform environment (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 7); 
synthesizing the first input based on the machine learning rules at the neural network to generate a first sequence of actions corresponding to the request, … (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 46-“ FIG. 2B illustrates use of the machine learning model 200 to perform inference on input 260 comprising data relevant to a programming co-pilot system 340. Input 260 may comprise any of natural language input 261, user actions 262, system events 263, form elements 264, graphics 265, keywords 266, code 267 or other data. The machine learning model 200 performs inference on the data based on its internal parameters 202 that are learned through training. The machine learning model 200 generates an output 270 comprising information or data relevant to helping a programmer, such as technical assistance intent 272, graphics 273, instructions 274, requests for information 275 and code 276.”); 
and providing the generated sequence of actions for automated execution by a process automation framework at the platform environment.; (Smith - Par. 6-7 “A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a computer-implemented method including: displaying, by a computer system, a user interface element for receiving a technical assistance request from a user. The computer-implemented method also includes receiving, by the computer system, the technical assistance request. The computer-implemented method also includes analyzing, by a translator, the technical assistance request to determine an intent of the user. The computer-implemented method also includes generating, by the translator, a sequence of instructions responsive to the intent of the user. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.; Implementations may include one or more of the following features. The computer-implemented method further including performing, by a driver application, the sequence of instructions, where the driver application controls the execution of at least one computer applications, where the at least one computer applications are not the translator and not the driver application. The computer-implemented method where the sequence of instructions responsive to the intent of the user is a sequence of computer instructions expressed in a programming language. The computer-implemented method further including: receiving the technical assistance request in the form of natural language text.”

Smith teaches parsing data and the feature is expounded upon by Smith2:
…wherein the first sequence of actions is generated based on an evaluation of the first input in relation to keywords, parameter names, and parameter values (Smith2 Par. 107-“ FIG. 5C illustrates an exemplary method 540 for keyword snippet generation. Method 540 shares many of the same steps as method 520. It differs in that steps 501c and 501d have been added to receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion. In step 501c, keywords may be received from the user. In one embodiment, the keywords may be received in the regular code editor 302 in the same interface elements as regular code from the user. For example, a code component 802 may accept both the regular code entered by the user and also keywords entered for keyword snippet generation. In an alternative embodiment, the user interface 304 may include a text box or other user interface for receiving a search string of keywords that is separate from the code component 802. The keywords may be received in a direct or indirect manner. When received in an indirect manner, the keywords may be derived from other information rather than direct entry by the user. In one embodiment, the keywords may comprise words in code comments that are near the cursor. In one embodiment, the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.” In one embodiment, the keywords received are natural language keywords such as “make HTTP request.” In one embodiment, the keywords received are natural language keywords having programming code syntax such as “makeHTTPRequest” or “make_http_request.” It may be desirable to allow the system to detect when the user does not know an exact entity name, such as for a variable or function, and is approximating it with natural language that looks like code. In an embodiment, the system may parse the keywords by splitting them into tokens based on interpreting the keywords using programming syntax. For example, the system may split tokens on underscores or at the change from lower case to uppercase in camel case syntax. In some embodiments, the keywords received may be pseudocode keywords. In one embodiment, the keywords entered by the user may apply to more than one interaction. For example, the keywords may apply to future interactions and code snippet generations for a set period of time or a set number of interactions.”)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 18, 

The system of claim 17, wherein the keywords, parameter names, and parameter values are encoded in the machine learning rules, and wherein received input at the neural network is evaluated based on a mapping of identified natural words to one or more of a keyword, parameter name, and a parameter value, (Smith – Par. 5; Par. 46;  Par. 49- “Programming co-pilot system 340 may interact with the programming environment 300, source code 310, compiler/interpreter 320, and execution environment 370 to provide programming assistance to the programmer. Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in a programming environment 300 and editor 302 and system events such as inputs, outputs, and errors. Programming co-pilot 340 may also include a journal 382, which may comprise a digital record of the history of data, such as sequential changes to and versions of source code, user interactions in the editor 302, user interactions in other parts of a system such as a terminal or web browser, system events, and other data. The journal 382 may record data sequentially so that a sequence of events may be exactly reconstructed. Programming co-pilot 340 may include functionalities such as translator 342, technical assistance request interface 344, and other functionalities. Programming co-pilot 340 may include machine learning model 384 to power its functionality, including learning algorithms 386 that learn from data or rule-based systems 388 that use hard-coded rules or heuristics. Although illustrated as one unit, multiple machine learning models 384 may be used in practice to perform or implement different functionality. For example, each function may have a separate machine learning model. Programming co-pilot system 340 may interface with the programming environment 300 through API calls, data streams, inter-process messages, shared data structures, or other methods. In some embodiments, the programming co-pilot 340 is a separate program from the programming environment 300. In other embodiments, the programming co-pilot is a sub-program or component of the programming environment 300.”)
and wherein synthesizing the first input comprises: parsing the first input to identify keywords, parameter names, and parameter values, and identifying a work unit for execution at a first platform landscape at the platform environment based on a keyword from the identified keywords; (Smith – Par. 48; Par. 58- “At step 403, a translator analyses the technical assistance request to determine an intent of the user. In an embodiment, the translator may include a parser which parses the technical assistance request into a series of tokens. Then, a machine learning network such as a neural network may be used to determine an intent of the technical assistance request.”;  Par. 105- “In some embodiments, the technical assistance request may be received in the form of an output of a graphical user interface request builder. The technical assistance request may be comprised of a series of form elements that have been selected and arranged to describe a desired output. In an example, the form elements may correspond to portions of a query of a data source or specific functions or units of action related to a data source. For example, in an embodiment, form elements may correspond to Structured Query Language (SQL) constructs such as SELECT, FROM, WHERE, GROUP BY, HAVING, ORDER BY, DISTINCT, LIMIT, and other such SQL syntax. Using a graphical interface, a user may drag and drop form elements in order to formulate a complete technical assistance request.”)
Smith teaches parsing data and the feature is expounded upon by Smith2:

and wherein a work unit corresponding to an action from the first sequence comprises work unit requirements for execution, the work unit requirements being identified based on the identified keyword associated with the work unit and other keywords from the keywords and the machine learning rules encoded in the rules engine (Smith2 – Par. 8- “Some embodiments relate to keyword-driven completion. In an exemplary method, a code completion is performed based on features of the source code in the editor. In addition, one or more keywords are received from the user. The features of the code and the keywords entered by the user are used together to identify relevant code snippets for display to the user.”; Par. 93-97-“ FIG. 5B illustrates an exemplary method 520 for keyword-driven completion. Method 520 shares many of the same steps as method 500. It differs in that step 501b has been added to accept one or more keywords input by the user. For example, the keywords may be received as a search string in a text box or other user interface element. The keywords may be used by the machine learning model 200 for identifying code snippets to return. At step 503b, the code completion system 342 identifies relevant code snippets from code storage based on features, in the same manner as in step 503. However, in step 503b, the code completion system identifies relevant code snippets based on both the features of the code that were identified and also the keywords that were received from the user in step 501b. Also, rather than identifying relevant code snippets from code storage, the code completion system 342 may instead generate the code snippet on the fly by using machine learning. When the code snippet is identified or generated, both the features of the code and the keywords may be inputs to the machine learning model 200 that performs the inference and returns the result.”)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 20,

The system of claim 17, wherein the operations comprise: receiving second input comprising tracking information for consumption of monitored components at a first platform landscape at the platform environment (Smith – Par. 49-“Programming co-pilot system 340 may interact with the programming environment 300, source code 310, compiler/interpreter 320, and execution environment 370 to provide programming assistance to the programmer. Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in a programming environment 300 and editor 302 and system events such as inputs, outputs, and errors.”; Par. 128- “At step 1013, a translator analyses the technical assistance request to determine an intent of the user. In an embodiment, the translator may include a parser which parses the technical assistance request into a series of tokens. Parsing the technical assistance request into tokens may be performed on textual components of the technical assistance request. Then, a machine learning network such as a neural network may be used to determine an intent of the technical assistance request. For example, the technical assistance request may comprise text such as “validate inputs X and Y and store the values in the database,” “read all the users from the database and display them in a table,” “calculate the average price of the products in table Z,” or so forth. The translator may analyze the text to determine the intent of the user in order to translate the request into code.”); 
and validating the first sequence of actions and corresponding work units generated for the received first input based on the received second input, wherein the first sequence of actions defines an end-to-end workflow for execution at the components at the first platform landscape. (Smith – Par. 5; Par. 46;  Par. 49- “Programming co-pilot system 340 may interact with the programming environment 300, source code 310, compiler/interpreter 320, and execution environment 370 to provide programming assistance to the programmer. Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in a programming environment 300 and editor 302 and system events such as inputs, outputs, and errors. Programming co-pilot 340 may also include a journal 382, which may comprise a digital record of the history of data, such as sequential changes to and versions of source code, user interactions in the editor 302, user interactions in other parts of a system such as a terminal or web browser, system events, and other data. The journal 382 may record data sequentially so that a sequence of events may be exactly reconstructed. Programming co-pilot 340 may include functionalities such as translator 342, technical assistance request interface 344, and other functionalities.
Smith teaches keyword analysis and the feature is expounded upon by Smith2:
wherein the first input is in form of a text or voice input from a client application, wherein the first input include a plurality of words, wherein one or more first words of the first input correspond to a first work unit, and one or more second words of the first input correspond to a second work unit, wherein the first and the second work units are associated with a process for execution at a first platform landscape of the platform landscape, wherein the first platform landscape is identified by a first keyword corresponding to the first work unit. (Smith2 – Par. 96-97-“ FIG. 5B illustrates an exemplary method 520 for keyword-driven completion. Method 520 shares many of the same steps as method 500. It differs in that step 501b has been added to accept one or more keywords input by the user. For example, the keywords may be received as a search string in a text box or other user interface element. The keywords may be used by the machine learning model 200 for identifying code snippets to return. At step 503b, the code completion system 342 identifies relevant code snippets from code storage based on features, in the same manner as in step 503. However, in step 503b, the code completion system identifies relevant code snippets based on both the features of the code that were identified and also the keywords that were received from the user in step 501b. Also, rather than identifying relevant code snippets from code storage, the code completion system 342 may instead generate the code snippet on the fly by using machine learning. When the code snippet is identified or generated, both the features of the code and the keywords may be inputs to the machine learning model 200 that performs the inference and returns the result.;] Keywords may be received a variety of manners and need not be entered by the user in a text box or user interface element. The keywords may be received in a direct or indirect manner. When received in an indirect manner, the keywords may be derived from other information rather than direct entry by the user. In one embodiment, the keywords may comprise words in code comments that are near the cursor. In one embodiment, the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.”; Par. 82-“ In step 505, a selection of a code snippet may be received from a user. Selection may be by user input such typing, tapping, clicking, voice commands, or other input. The selected code snippet may be input to the machine learning model 200 for inference about, for example, potential modifications to the code snippet or other source code.”);
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. 20190317803A1 to Maheshwari et al.- Abstract-“ Embodiments perform an automated process flow using machine learning. Embodiments train a machine learning component using training data that represents a user's past interactions with a software application when performing a plurality of process flows. Each process flow includes a series of tasks in a sequence. Embodiments receive data related to tasks within the software application. Embodiments predict, using the trained machine learning component, a series of tasks and a sequence for the predicted series of tasks based on the received data. Embodiments then perform the predicted series of tasks in the predicted sequence.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624